Title: To Thomas Jefferson from John Gorman, 28 January 1822
From: Gorman, John
To: Jefferson, Thomas


Dear Sir
University
Jnry 28th 1822
Mr Jefferson your man thrimpston Went away from me this Evening Without any reason only I Scolded him for Being out late the Night Before and for making Noise in the Citchen as it is under where I Sleep that I had to Get out of Bed to Stop his noise I likewise Told him he Should go Back to Sleep at the Shop whare he used to Sleep I Scolded him about his Work this four or six months Back as he Got Rather Careless: I thought By a little flatterey he might Do Better but to no purpose I Gave him a full Suit of Cloaths at Cristmas and he Promised to finnish his work Well But he told me yesterday If he wanted any Correction for any thing he would Go to you—indeed mr Nelson and mr Dinsmore told me you Would send him Back very quick if he Went on that Prinsipal—this Boy is able to Do Work By Good looking after But I Expected By the End of this year to have him able to Do a very good Days work at any Stonecutting that might Come in his way. I have a mind to learn him to build Stone mason work if you thought well of it Which if you wish it I would Be Glad to Know Soon as there is Some Jobs of that Sort that I can Get in this PlaceI will Be ready to Go to quarreying your Caps and Bases in march and If you Can let me have two Good hands I wish you would let me know By thrimpston as there is a man here that wants to Get Employment and I would hire him if you Could not Spare two from your Crop.I remain your Obledyed and humble ServantJno. Gorman